DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Zhao on 3/8/22.
The application has been amended as follows: 
Please substitute claims 1- 20 as follows:

(Currently Amended) An apparatus, comprising one or more processors, wherein the one or more processors are configured to:
obtain a source image of an anatomical structure and a target image of the anatomical structure;
determine, in the source image, a first plurality of points on a first surface of the anatomical structure and a second plurality of points on a second surface of the anatomical structure, wherein the first plurality of points and the second plurality of points are determined based on a partial differential equation such that each point in the second plurality of points corresponds to a point in the first plurality of points;
determine, based on the source image and the target image, a motion field that indicates a motion of the anatomical structure from the source image to the target image;
estimate, based on the motion field and respective locations of the first plurality of points and the second plurality of points in the source image, respective locations of the first plurality of points and the second plurality of points in the target image; 
, wherein:
the one or more strain parameters include at least one of a radial strain of the anatomical structure or a circumferential strain of the anatomical structure;
if the one or more strain parameters include the radial strain, the radial strain is determined based on a change in a radial distance between one of the first plurality of points and one of the second plurality of points from the source image to the target image; and 
if the one or more strain parameters include the circumferential strain, the circumferential strain is determined based on a change in a circumferential distance from the source image to the target image, the circumferential distance being a projection of the radial distance in a circumferential direction of the anatomical structure.

(Original) The apparatus of claim 1, wherein the partial differential equation comprises Laplace’s equation.

(Original) The apparatus of claim 2, wherein the first plurality of points and the second plurality of points are determined by solving Laplace’s equation to determine one or more equal-potential surfaces and wherein each of the one or more equal-potential surfaces comprises at least one point from the first plurality of points and at least one point from the second plurality of points.

(Original) The apparatus of claim 1, wherein the first surface of the anatomical structure comprises an inner surface of the anatomical structure and the second surface of the anatomical structure comprises an outer surface of the anatomical structure.

(Original) The apparatus of claim 1, wherein the motion field is determined using one or more artificial neural networks and wherein the determination comprises deriving a first motion field based on respective features extracted from the source image and the target image, and refining the first motion field to obtain a refined motion field. 

(Currently Amended) The apparatus of claim 5, wherein the refinement of the first motion field is performed by at least:
deriving a warped image based on the source image and the first 
determining a second motion field based on respective features extracted from the warped image and the target image; and
combining the first motion field and the second motion field.

(Original) The apparatus of claim 1, wherein the source image of the anatomical structure comprises a source segmentation mask associated with the anatomical structure and wherein the target image of the anatomical structure comprises a target segmentation mask associated with the anatomical structure.

(Currently Amended) The apparatus of claim 1, wherein include the radial strain of , and wherein are 
determine, in the source image, a first radial distance between a first point on the first surface of the anatomical structure and a second point on the second surface of the anatomical structure, wherein the first point belongs to the first plurality of points and the second point belongs to the second plurality of points, and wherein the first point corresponds to the second point in accordance with the partial differential equation;
determine, in the target image, a second radial distance between the first point on the first surface of the anatomical structure and the second point on the second surface of the anatomical structure; 

determine the radial strain 

9.	(Currently Amended) The apparatus of claim 1, wherein include the circumferential strain of , and wherein are 
determine, in the source image, a first circumferential distance in [[a]]the circumferential direction of the anatomical structure that corresponds to a projection of a first radial distance in the source image between a first point and a second point that are respectively located on the first and second surfaces of the anatomical structure, wherein the first point and the second point are among the first plurality of points and the second plurality of points, respectively;
determine, in the target image, a second circumferential distance in the circumferential direction of the anatomical structure that corresponds to a projection of a second radial distance in the target image between the first point and the second point; 
determine a change between the first circumferential distance and the second circumferential distance; and
determine the circumferential strain 

	10.	(Original) The apparatus of claim 1, wherein the anatomical structure comprises a myocardium.
	
11.	(Currently Amended) A method for motion tracking and strain determination, the method comprising:
obtaining a source image of an anatomical structure and a target image of the anatomical structure;
determining, in the source image, a first plurality of points on a first surface of the anatomical structure and a second plurality of points on a second surface of the anatomical structure, wherein the first plurality of points and the second plurality of points are determined 
determining, based on the source image and the target image, a motion field that indicates a motion of the anatomical structure from the source image to the target image;
estimating, based on the motion field and respective locations of the first plurality of points and the second plurality of points in the source image, respective locations of the first plurality of points and the second plurality of points in the target image;
determining one or more strain parameters associated with the anatomical structure, wherein:
the one or more strain parameters include at least one of a radial strain of the anatomical structure or a circumferential strain of the anatomical structure;
if the one or more strain parameters include the radial strain, the radial strain is determined based on a change in a radial distance between one of the first plurality of points and one of the second plurality of points from the source image to the target image; and 
if the one or more strain parameters include the circumferential strain, the circumferential strain is determined based on a change in a circumferential distance from the source image to the target image, the circumferential distance being a projection of the radial distance in a circumferential direction of the anatomical structure. 

(Original) The method of claim 11, wherein the partial differential equation comprises Laplace’s equation.

(Original) The method of claim 12, wherein the first plurality of points and the second plurality of points are determined by solving Laplace’s equation to determine one or more equal-potential surfaces and wherein each of the one or more equal-potential surfaces comprises at least one point from the first plurality of points and at least one point from the second plurality of points.

(Original) The method of claim 11, wherein the first surface of the anatomical structure comprises an inner surface of the anatomical structure and the second surface of the anatomical structure comprises an outer surface of the anatomical structure.

(Original) The method of claim 11, wherein the motion field is determined using one or more artificial neural networks and wherein the determination comprises deriving a first motion field based on respective features extracted from the source image and the target image, and refining the first motion field to obtain a refined motion field. 

(Currently Amended) The method of claim 15, wherein the refinement of the first motion field is performed by at least:
deriving a warped image based on the source image and the first 
determining a second motion field based on respective features extracted from the warped image and the target image; and
combining the first motion field and the second motion field.

(Original) The method of claim 11, wherein the source image of the anatomical structure comprises a source segmentation mask associated with the anatomical structure and wherein the target image of the anatomical structure comprises a target segmentation mask associated with the anatomical structure.

(Currently Amended) The method of claim 11, wherein the one or more strain parameters include the radial strain of the anatomical structure and wherein determining the one or more strain parameters associated with the anatomical structure comprises:
determining, in the source image, a first radial distance between a first point on the first surface of the anatomical structure and a second point on the second surface of the anatomical structure, wherein the first point belongs to the first plurality of points and the second point 
determining, in the target image, a second radial distance between the first point on the first surface of the anatomical structure and the second point on the second surface of the anatomical structure; 
determining a change between the first radial distance and the second radial distance; and
determining the radial strain 

19.	(Currently Amended) The method of claim 11, wherein the one or more strain parameters include the circumferential strain of the anatomical structure and wherein determining the one or more strain parameters associated with the anatomical structure comprises:
determining, in the source image, a first circumferential distance in [[a]]the circumferential direction of the anatomical structure that corresponds to a projection of a first radial distance in the source image between a first point and a second point that are respectively located on the first and second surfaces of the anatomical structure, wherein the first point and the second point are among the first plurality of points and the second plurality of points, respectively;
determining, in the target image, a second circumferential distance in the circumferential direction of the anatomical structure that corresponds to a projection of a second radial distance in the target image between the first point and the second point; 
determining a change between the first circumferential distance and the second circumferential distance; and
determining the circumferential strain 

	20.	(Original) The method of claim 11, wherein the anatomical structure comprises a myocardium.



Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ”if the one or more strain parameters include the radial strain, the radial strain is determined based on a change in a radial distance between one of the first plurality of points and one of the second plurality of points from the source image to the target image; and if the one or more strain parameters include the circumferential strain, the circumferential strain is determined based on a change in a circumferential distance from the source image to the target image, the circumferential distance being a projection of the radial distance in a circumferential direction of the anatomical structure.”
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2015/ 0094584 discloses an ultrasound diagnosis apparatus includes a calculating unit, an obtaining unit, a determining unit, and a controlling unit. By using a plurality of pieces of three-dimensional ultrasound image data in a time series corresponding to a three-dimensional region including a myocardium of a subject, the calculating unit calculates first movement information indicating a movement of the myocardium by tracking a movement of a region of interest that corresponds to the myocardium and that is set in each of the plurality of pieces of three-dimensional image 
US PAP 2016/ 0098833 discloses there is provided a system and method for evaluation of cardiac images, wherein enhanced evaluation of myocardial mechanical function is possible. The system and methods include methods for segmentation of cardiac images obtained via cMRI or other imaging modalities, wherein the segmentation allows for fusion of these images with images obtained from a different modality such as echocardiogram and/or LE-MRI. The fused images may then be used to provide a diagnosis or a recommendation for a procedure, such as implantation of a cardiac pacemaker. Moreover, follow-up evaluation may be done using only one imaging modality, such as echocardiogram, for example. The system and methods disclosed herein further provide additional post-processing, such as computation of mid-myocardial strain, which can further be useful in diagnosis and planning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov